                                          Case 5:20-cv-04594-SVK Document 17 Filed 03/17/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SCOTT JOHNSON,                                     Case No. 20-cv-04594-SVK
                                   8                   Plaintiff,
                                                                                           ORDER CONTINUING HEARING ON
                                   9            v.                                         ORDER TO SHOW CAUSE
                                  10    TERRY REMITZ,                                      Re: Dkt. No. 16
                                  11                   Defendant.

                                  12          Having reviewed Plaintiff’s response to the order to show cause (Dkt. 16), the Court
Northern District of California
 United States District Court




                                  13   continues the order to show cause hearing currently scheduled for March 23, 2021. The parties

                                  14   must file a dismissal by April 20, 2021. Failure to file a dismissal by the deadline will require

                                  15   them to appear at an order to show cause hearing on April 27, 2021 at 1:30 p.m.

                                  16          SO ORDERED.

                                  17   Dated: March 17, 2021

                                  18

                                  19
                                                                                                    SUSAN VAN KEULEN
                                  20                                                                United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
